

116 HR 6807 IH: VoteSafe Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6807IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Clyburn (for himself, Ms. Adams, Ms. Bass, Mrs. Beatty, Mr. Butterfield, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cicilline, Mr. Cisneros, Ms. Clarke of New York, Mr. Clay, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeGette, Mrs. Demings, Mr. Deutch, Mr. Engel, Mr. Espaillat, Mr. Evans, Mr. García of Illinois, Ms. Garcia of Texas, Ms. Haaland, Mr. Hastings, Mrs. Hayes, Mr. Jeffries, Ms. Johnson of Texas, Mr. Johnson of Georgia, Mr. Kennedy, Mr. Khanna, Mr. Kildee, Ms. Lee of California, Mr. Levin of Michigan, Mr. Ted Lieu of California, Mr. Lowenthal, Mr. Lynch, Mr. McGovern, Mr. McNerney, Ms. Meng, Ms. Moore, Mrs. Napolitano, Mr. Neguse, Ms. Norton, Mr. Raskin, Ms. Roybal-Allard, Mr. Ryan, Ms. Schakowsky, Ms. Sewell of Alabama, Ms. Shalala, Mr. Soto, Mr. Takano, Mr. Thompson of California, Mrs. Watson Coleman, Mr. Scott of Virginia, Mr. Grijalva, and Mr. Rush) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo expand vote by mail and early voting, and to improve the safety, accessibility, and efficiency of in-person voting during elections for Federal office.1.Short titleThis Act may be cited as the VoteSafe Act of 2020.2. FindingsCongress finds the following:(1)The right to vote is the foundation of American democracy. Voting provides the citizenry with a vital check on their elected officials and grants people the political power necessary to exercise and defend the rights guaranteed by the United States Constitution.(2)The Elections Clause of the United States Constitution gives Congress sweeping power to regulate the time, place, and manner of Federal elections (article I, section 4 of the Constitution of the United States; see also Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1 (2013)). Congress also has enforcement power under the Fourteenth and Fifteenth Amendments of the Constitution of the United States. (3)As Dr. Martin Luther King, Jr., explained in a speech delivered on May 17, 1957, So long as I do not firmly and irrevocably possess the right to vote I do not possess myself. I cannot make up my mind—it is made up for me. I cannot live as a democratic citizen, observing the laws I have helped to enact—I can only submit to the edict of others..(4)The right to vote was not guaranteed to all Americans at our Nation’s founding. The ratification of the Fifteenth and Nineteenth Amendments, the civil rights movement’s struggle for justice and equality, and the enactment of the Voting Rights Act of 1965 and its subsequent amendments succeeded in expanding access to the franchise.(5)Unfortunately, the barriers faced by voters who have historically experienced the greatest obstacles to voting are exacerbated by the coronavirus (COVID-19) pandemic. (6)Strategies to mitigate the spread of COVID-19 include social distancing, a practice that requires individuals to maintain a distance between themselves and other people in order to avoid acquiring or transmitting the virus. The need to embrace such precautions will require States to quickly modify voting processes to minimize person-to-person contact.(7)Voting by mail is a critical part of the solution and must be expanded as quickly as possible, not simply as a means of ensuring access during public health emergencies, but also as a means of expanding access to the franchise to those whose work, health, or ability to access the ballot may be limited.(8)However, safe and secure in-person voting remains vitally important for large groups of voters, including voters with disabilities, language minority voters, American Indian and Alaska Native voters, and African American voters. (9)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) require that individuals with disabilities have equal access to every aspect of the voting process. Vote-by-mail poses various accessibility challenges for voters with disabilities, including blind, low-vision, or other print-disabled voters who may require in-person voting or assistive technology in order to privately and independently mark their ballots. Remedies for voters with disabilities require an investment of resources to ensure State and local election websites, online voter registration portals, and vote-by-mail systems are accessible; that in-person voting locations permit a safe, dignified, and accessible voting experience; and that the right of voters with disabilities to a secret ballot is not sacrificed due to the pandemic.(10)Language minority voters face unique barriers to voting that require additional resources and support to ensure full and equal access, including additional resources to ensure local compliance with the language minority voting protections in section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) and greater language assistance services, including additional bilingual or multilingual poll workers and election workers. (11)American Indian and Alaska Native voters face unique obstacles in a vote-by-mail system. Tribal communities in rural areas often do not have traditional residential mailing addresses and have limited access to transportation. Tribal members have distant rural post offices, slow mail routes, limited numbers of post office operation, and too few post office boxes. As a result, rural Tribal communities require distinct voting accommodations to ensure participation in a vote-by-mail system.(12)Finally, in-person voting holds great significance for African American voters, for whom the right to vote was hard won. African Americans have been excluded from the franchise through State and local laws, poll taxes, voting literacy tests, physical violence, and lynchings. For many African American voters today, casting a ballot at one’s polling place is a solemn ritual that honors those who sacrificed their safety and their lives in order to secure the right to vote. However, COVID-19 poses substantial risks to the African American population and has infected and killed African Americans in the United States at disproportionately high rates, highlighting longstanding inequalities in resources and access to health care. (13)Social distancing designed to curb the COVID-19 pandemic will also greatly impact in-person voter registration efforts, including voter registration drives and voter registration services required by the National Voter Registration Act. Many government offices, like State departments of motor vehicles, are currently closed to in-person traffic and are likely to remain closed for an indefinite period of time in 2020.(14)Therefore, it is appropriate for Congress to expand no-excuse absentee vote-by-mail while also ensuring the safety and accessibility of in-person voting and voter registration during exigent circumstances, including the current pandemic.3.Requirements for no-excuse absentee voting, early in-person voting, and plan to ensure polling places implement CDC guidance for Federal elections in 2020(a)Applicable Federal electionFor purposes of this section, the term applicable Federal election means any election for Federal office which occurs on or after the date that is 60 days after the date of the enactment of this Act and before January 1, 2021.(b)RequirementsIn the case of any applicable Federal election, each State and local jurisdiction shall—(1)permit no-excuse mail-in absentee voting as described in subsection (c);(2)maintain an early in-person voting period as described in subsection (d); and(3)establish a plan as described in subsection (e) with respect to in-person voting, including during early voting periods and on the day of the election. (c)No-Excuse mail-In absentee voting(1)In generalNo-excuse mail-in absentee voting meets the requirements described in this subsection with respect to an applicable Federal election, if the State—(A)provides a no-excuse mail-in ballot to every registered voter who requests such a ballot (or, in the case of any State that does not register voters, to every individual who is eligible to vote and requests such a ballot);(B)allows voters to request a mail-in ballot online;(C)requires a signature for absentee ballots, allows voters to sign the ballot by providing a mark or signature stamp or by providing a signature with the use of an assistant because of age, disability, or other need; (D)accepts and counts ballots received before the state’s certification deadline if the ballot—(i)is postmarked by the date of the election; or(ii)includes an indication that it was mailed by the date of the election; (E)provides a pre-paid and self-sealing return envelope for each ballot furnished by mail;(F)beginning with the date that is 45 days before the date of the election and ending with the time that polls close on the date of the election, provides in-person, secured drop boxes; (G)before discarding any absentee ballot for error or technicalities (including the failure to meet any signature matching requirement that is unrelated to voter qualification)—(i)notifies the voter of any such defects; and(ii)provides the voter an opportunity to cure such defects that—(I)is uniform among all voters in the State; and(II)in the case of any error relating to a signature requirement, meets the requirements of paragraph (2);(H)in the case of any voter with disabilities—(i)provides the voter with access to Remote Access Vote By Mail (RAVBM) systems, ballot marking software, and screen reading software; and (ii)allows the voter to receive assistance from a person of their choosing to complete and submit a mail-in ballot; and(I)ensures adequate support for language minority voters, including multilingual versions of vote-by-mail materials and language assistance services. (2)Requirements relating to signature defectsThe requirements of this paragraph relating to any defect described in paragraph (1)(G)(ii)(II) are the following:(A)Except as provided in subparagraph (B), the voter shall be allowed to cure the defect through the same form of communication with respect to which the notice of such defect is provided.(B)In any case in which a required signature is missing, the voter shall be provided an opportunity to provide such signature on a form provided by the State.(C)Any determination of the validity of the ballot shall be made by a group of 2 or more election officials.(D)The voter shall have the opportunity to appeal any rejection of the ballot based on the defect.(d)Early in-Person voting periodThe early in-person voting period described in this subsection with respect to an applicable Federal election is a period of at least 20 days. Such period must include at least 1 Saturday and 1 Sunday. For each day of early in-person voting during such period, polls must be open for a minimum of 10 hours, including hours before and after the standard work day. (e)Plan To implement CDC guidance(1)In generalThe requirement described in this subsection with respect to in person voting is met if the State establishes a plan to ensure that polling places are implementing Centers for Disease Control and Prevention guidance relating to COVID-19 preparedness. Such plan must be finalized and approved by the State within 30 days of the date of enactment of this Act.(2)Minimum requirementsAt a minimum, a State plan established under this subsection must include a plan—(A)to keep as many voting locations as possible open during the pandemic;(B)to prepare polling locations to implement social distancing protocols in lines and at voting booths;(C)to provide sufficient quantities of hygiene and cleaning supplies at polling locations;(D)to increase the number of—(i)paper ballots and provisional ballots (including the numbers of such ballots that are translated, multilingual, or in-language ballots) available at each polling place; and(ii)disposable ballot marking utensils available at each polling place; (E)to provide masks and other personal protective equipment to poll workers;(F)to provide additional compensation to poll workers during the pandemic;(G)to increase the number of poll workers who can reliably staff voting locations; (H)to provide training to poll workers on pandemic conditions and COVID-19 preparedness; and(I)to educate voters on changes to procedures or voting opportunities during the pandemic.(f)Private right of actionAny person aggrieved by a violation of paragraph (1) or (2) of subsection (a) (relating to requirements for no-excuse mail-in absentee voting and early in-person voting period) may bring an action for all appropriate remedies, including injunctive relief and compensatory and punitive damages, in a Federal district court of competent jurisdiction.(g)Payments to States To carry out requirements(1)In generalThe Election Assistance Commission shall makes a payment to each State to carry out the requirements under this section. Such payments shall be made not later than 30 days after the date of enactment of this Act.(2)Amount of payment(A)In generalThe amount of payment made to a State under this subsection shall be the voting age population proportion amount described in subparagraph (B).(B)Voting age population proportion amount(i)In generalThe voting age population proportion amount described in this paragraph is the product of—(I)the amount made available for payments under paragraph (3) of this subsection; and(II)the voting age population proportion for the State (as defined in clause (ii)).(ii)Voting age population proportion definedThe term voting age population proportion means, with respect to any State, the amount equal to the quotient of—(I)the voting age population of the State (as determined by the most recent American Community Survey conducted by the Bureau of the Census); and(II)the total voting age population of all States (as determined by the most recent American Community Survey conducted by the Bureau of the Census).(3)FundingThere are authorized to be appropriated to make payments under this subsection $2,500,000,000 for fiscal year 2020.4.Grants to promote safe, accessible, and efficient in-person voting(a)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following:VIIGrant program To promote safe, accessible, and efficient in-Person voting297.Payments to States(a)In generalThe Commission shall make a payment to each eligible State (as described in section 298(a)). Such payments shall be made not later than 30 days after the date of enactment of this part.(b)Use of fundsAn eligible State shall use the payment received under this part to carry out one or more of the authorized activities described in section 298(b) with respect to elections for Federal office.(c)Amount of payment(1)In generalThe amount of payment made to an eligible State under this section shall be the voting age population proportion amount described in paragraph (2) plus any additional amount determined by the Commission under paragraph (3).(2)Voting age population proportion amount(A)In generalThe voting age population proportion amount described in this paragraph is the product of—(i)the aggregate amount made available for payments under this section minus the total of all of the additional payment amounts determined under paragraph (3); and(ii)the voting age population proportion for the State (as defined in subparagraph (B)).(B)Voting age population proportion definedThe term voting age population proportion means, with respect to an eligible State, the amount equal to the quotient of—(i)the voting age population of the State (as determined by the most recent American Community Survey conducted by the Bureau of the Census); and(ii)the total voting age population of all States (as determined by the most recent American Community Survey conducted by the Bureau of the Census).(3)Determination of additional amount based on needs of voting age population in StateThe Commission shall, with respect to each eligible State, determine an amount of payment for the State in addition to the amount determined under paragraph (2) based on the needs of the voting age population in the State. In determining such additional amount of payment with respect to an eligible State, the Commission shall take into account—(A)the number of individuals with income below 250 percent of the poverty line applicable to a family of the size involved (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)));(B)the number of individuals in the voting age population of the State covered by section 203 of the Voting Rights Act (52 U.S.C. 10503);(C)the number of individuals with a disability as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);(D)the number of individuals who live in a nonmetropolitan area (as determined by the Bureau of the Census); and(E)the number of individuals who belong to an Indian tribe (as such term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(4)Distribution of funds to units of local governmentAt least 70 percent of funds provided to a State under this part shall be distributed to units of local government to carry out one or more of the authorized activities described in section 298(b) with respect to elections for Federal office. 298.Eligibility for payment; authorized activities(a)In generalEach State that desires to receive a payment under this part shall submit a certification of intent to use such funds for at least one of the authorized activities described in subsection (b) with respect to elections for Federal office.(b)Authorized activities describedFunds provided under this part shall be used for one or more of the following authorized activities:(1)Funding to ensure elections are accessible during pandemicEnsuring voters can safely access polling sites during the COVID-19 pandemic, including—(A)expanding the number of voting locations, as well as the days and hours of early in-person voting;(B)providing mobile voting centers and temporary voting stations, including advance notice of schedule and locations;(C)increasing the ratio of machines and poll workers to voters in each precinct; (D)preparing polling locations to implement social distancing protocols in lines and voting booths;(E)providing sufficient quantities of hygiene and cleaning supplies, including materials to sanitize voting machines after each use;(F)increasing the number of paper ballots available at each polling location; (G)providing masks, gloves, and other personal protective equipment to poll workers;(H)increasing pay for poll workers during the COVID-19 pandemic; and(I)providing voter education on changes or improvements to election procedures, accessibility, or voting opportunities during the pandemic.(2)Funding to ensure elections are accessible to individuals with disabilities during pandemicEnsuring voters can safely register, access polling sites, and vote by mail during the COVID-19 pandemic, in accordance with this Act, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et seq.), and other applicable law, by improving polling place accessibility and providing accommodations for individuals with disabilities, including—(A)purchasing Remote Access Vote By Mail (RAVBM) systems, ballot marking devices and software, and screen reading software, and making them available to voters with disabilities;(B)equipping polling locations with technologies that enable individuals with disabilities to privately and independently mark, verify, and cast their ballots, including through the availability of ballot marking devices, headsets, controllers, and other assistive devices; (C)making permanent or temporary modifications to render polling places accessible;(D)ensuring appropriate polling place siting to avoid locations that pose higher health risks to the public;(E)conducting analysis on polling place reconfiguration to account for social distancing and implementing changes;(F)providing training for poll workers on how to best serve individuals during the pandemic, including specialized training for serving individuals with disabilities;(G)assessing the accessibility of election websites and remediating any accessibility problems to ensure voter information is clear and accessible; and(H)providing fully accessible online voter registration services. (3)Funding to ensure continuing protections for language minority votersEnsuring continuing protections for language minority voters, including—(A)ensuring compliance with section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503)—(i)with respect to vote-by-mail and new voter registration procedures; and(ii)with respect to voting materials (as such term is defined in such section); (B)ensuring adequate support for such individuals (including for language minority voters who do not reside in jurisdictions covered by section 203 of the Voting Rights Act), including through— (i)language assistance hotlines in covered languages;(ii)phone interpretation and interpreter services;(iii)funding to produce, print, and distribute multi-lingual versions of materials;(iv)enhancing in-language media advertising regarding polling place changes;(v)recruiting and hiring bilingual or multilingual election workers; and(vi)enhancing in-language media advertising regarding procedures for obtaining and returning mail-in ballots; and(C)providing voter education on activities carried out under this paragraph.(4)Funding to ensure voting access by American Indian and Alaska Native voters and rural votersEnsuring voting access American Indian and Alaska Native voters and rural voters, including—(A)ensuring polling place availability within 20 miles of where voters live;(B)providing transportation services for American Indian, Alaska Native, and rural voters to reach their nearest polling location;(C)establishing polling places on Native American reservations that are open for voting days and hours commensurate with polling place days and hours in urban areas within the State;(D)giving Indian tribes authority to designate buildings that can be used as a residential address for voter registration and for physical sites for ballot pickup, drop-off, and collection;(E)offering information in unwritten languages or languages not widely used in written form, in consultation with relevant Tribal governments;(F)collecting ballots from remote polling locations, ballot collection boxes, and tribally designated buildings;(G)carrying out any activities permitted under paragraph (2) to improve accessibility for American Indian and Alaska Native voters with disabilities; and(H)providing voter education on the activities carried out under this paragraph.(5)Curbside votingThe implementation and promotion of curbside voting to allow individuals to pick up ballots, complete them, and return them to a poll worker from their vehicles.(6)Funding to meet maximum wait time standard at polling locations(A)In generalThe implementation of standards that reduce wait times at polling locations. (B)Certification requirementIn the case where the State uses funds for purposes described in subparagraph (A) with respect to an election for Federal office, the State shall certify to the Commission within 120 days of the election that wait time standards were met in the State with respect to such election. (7)Funding for publication of wait times(A)In generalThe development or implementation of an accessible, web-based platform for the publication of wait times for voting in Federal elections. (B)RequirementIf a State uses funds for a purpose described in subparagraph (A), the State shall take reasonable steps before using such platform in an election for Federal office—(i)to provide advance training to election workers regarding use of the platform; (ii)to notify voters of the platform; and(iii)to test and verify the security and functionality of the platform.(8)Methods to improve line managementImplementing standards to improve line management systems and polling place management.(9)Standards for training and recruitment of poll workersProviding for the training and recruitment of poll workers, including—(A)developing poll worker training curricula and standards for serving individuals with disabilities and language minority voters;(B)ensuring that poll workers receive training, which—(i)may include remote training; and (ii)may cover applicable Federal and State laws and regulations, recent changes in election laws and processes, election security and cyber vulnerabilities, ballot reviews, incident response, polling accessibility for language minorities and individuals with disabilities, and COVID-19 preparedness;(C)expanding the number of election workers hired; (D)hiring individuals to serve as election workers from among high school and college students and, where feasible, compensating such individuals with course credits; and(E)hiring work-eligible non-citizens to satisfy the need for bilingual poll workers, where language assistance is required by law. (10)Improving access to voter registrationImproving access to voter registration, including—(A)authorizing and implementing same day registration;(B)ensuring that online voter registration systems are in place and have the capacity to process registration applications electronically;(C)expanding online voter registration systems to allow use by the maximum number of individuals, including—(i)by allowing individuals to register to vote without records in the department of motor vehicle system of the State by submitting their signatures online;(ii)by digitally uploading a picture of the required signature;(iii)by allowing individuals to provide the required signature when voting at the polls or when returning a mail-in ballot; or (iv)by allowing individual to provide a required signature with a mark or signature stamp or through the use of an assistant because of age, disability, or other need; (D)sending a voter registration mailer, including a blank voter registration application, a self-sealing prepaid return envelope, and instructions on additional methods to register if the mailer is not accessible, to all eligible individuals with State records who are not currently registered to vote; and (E)testing capacity to ensure that existing online voter registration systems can withstand the likely increase in usage. (c)Interagency consultationNot later than 15 days after the date of enactment of this part, the Commission shall—(1)consult with the Centers for Disease Control and Prevention on preventing transmission of COVID-19 at polling places and election offices; and(2)consult with the Civil Rights Division of the Department of Justice to ensure changes to voting procedures made pursuant to this part are nondiscriminatory and comply with applicable Federal laws, including this Act, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et seq.), the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), and the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.).299.Funding; reports(a)In generalThere is authorized to be appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, for making payments under this part, $2,500,000,000. Such amount shall be in addition to other amounts otherwise available for such purposes.(b)ReportsNot later than one year after the applicable election for which a payment was provided under this part, each eligible State that received such funds shall submit a report to the Commission on the activities conducted using such payment and to substantiate authorized activities described in section 298(b) carried out using such funds. Not later than 30 days after receipt of such reports, the Commission shall transmit such reports to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives..(b)Clerical amendmentsThe table of contents of such Act is amended by inserting after the item relating to section 296 the following:Part VII—Grant program To protect in-Person voting Sec. 297. Payments to States. Sec. 298. Eligibility for payment; authorized activities. Sec. 299. Funding; reports..